Citation Nr: 1203949	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  05-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son, and L.H.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from September 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.

The Veteran testified before a Decision Review Officer (DRO) in October 2003 and before the undersigned Veterans Law Judge in July 2006; transcripts of these hearings are associated with the claims file.

This case was previously before the Board in March 2007 and October 2010 when it was remanded for further development.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present appeal, the Veteran filed a claim for service-connected disability benefits for "panic attacks."  Evidence of record suggests that his symptoms have been variously diagnosed as an anxiety disorder (not otherwise specified), panic attacks, and PTSD.  Thus, in accordance with Clemons, VA must consider whether any of these disorders is etiologically related to his military service.  The issue has therefore been recharacterized to reflect such consideration.


FINDING OF FACT

The preponderance of the competent and credible evidence is against a finding that any acquired psychiatric disorder, to include anxiety disorder and PTSD, is causally related to the Veteran's active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety disorder and PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in August 2002 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Social Security Administration (SSA) records regarding a claim for disability benefits have been associated with the claims file.  The Veteran submitted private treatment records from the McFarland Clinic, Lake Counseling and Psychiatry, and Drs. J.J. and T.R.L., and was provided an opportunity to set forth his or her contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in February 2011.  

In March 2007 the Board remanded the claim.  The March 2007 remand ordered that the Veteran be contacted and asked to supply the names and addresses of all medical care providers for psychiatric disability and to provide necessary authorizations to obtain any identified records.  The RO was ordered to obtain all the records that were identified and for which necessary authorizations were received, for attempts to verify the Veteran's reported stressor of the roll aboard his Navy ship with the Joint Services Records Research Center (JSRRC), and for the Veteran to be provided a VA medical examination if the Veteran's stressor was verified.

Pursuant to this remand in May 2007 a VA letter was sent to the Veteran requesting that the Veteran identify additional treatment records and provide necessary authorizations for these records to be obtained.  In July 2008 a reply was received from the National Archives and Records Administration (NARA) regarding a request for information regarding the Veteran's reported near rollover of his ship that recommended that VA contact the Ships' Histories Branch of the Naval Historical Center.  In August 2009 a response was received from the Naval History and Heritage Command that recommended that VA try contacting the Judge Advocate General regarding a potential investigation into the reported incident.

The Board again remanded the claim in October 2010 and ordered that the Veteran be provided information on the evidence and information necessary to substantiate a claim for PTSD including the citation and content of 38 C.F.R. § 3.304(f); to obtain outstanding treatment records from McFarland Clinic and Lakes Counseling and Psychiatry; for further attempts to verify the near-rollover of the Veteran's ship, including contacting NARA and U.S. Navy Judge Advocate General (JAG); and to provide the Veteran a VA examination.

In October 2010 the Veteran a VA notice letter was sent to the Veteran informing him of the evidence and information necessary to substantiate a claim for PTSD including the citation and content of 38 C.F.R. § 3.304(f).  In addition, in October 2010 requests for information were made to NARA and JAG.  In November 2010 a response was received from NARA indicating that there was no indication of any rollover incident in the deck logs for June, July, or August 1965.  In November 2010 a response was received from JAG that provided investigation materials and a report regarding the crash of a Drone Anti-Submarine Helicopter aboard the Veteran's ship during the period in question.

Treatment records from McFarland Clinic and Lakes Counseling and Psychiatry were obtained and associated with the claims file and the Veteran was afforded a VA examination in February 2011.

As such, the Board is thus satisfied that the RO has substantially complied with the orders of the May 2007 and October 2010 remands.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's psychiatric disorder was related to his active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD.  The Veteran contends that his psychiatric disorder is due to a traumatic experience during his period aboard ship when the ship rolled severely.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.

In December 2000 the Veteran was noted to be prescribed anxiety medications and in March 2002 the Veteran was diagnosed with anxiety.  In November 2002 the Veteran reported that he was on Social Security Disability and it was noted that no psychiatric diagnosis had been made as of yet.

A February 2003 SSA examination revealed a diagnosis of anxiety disorder NOS.

In March 2003 the Veteran was noted to have a long history of panic attacks.  In April 2003 the Veteran reported that he was found to be unable to perform jury duty by a private physician.

At an October 2003 DRO hearing the Veteran reported that he had anxiety attacks in service that were claustrophobic in nature.  He indicated that they occurred when he was around crowds and he had a problem with height.  He reported that he had the problem since service and that he never saw a medic for the issue while he was in service.

In August 2004 the Veteran was diagnosed with a panic disorder.

In a March 2005 VA treatment record the Veteran was reported to indicate that he has had stress since 1965 when while on a destroyer in a rough sea the ship rolled to 60 degrees.  He reported that he had to open and close valves to keep the ship going forward and that he felt he kept the ship upright and from completely rolling over.  

In March 2005 the Veteran was noted to have been prescribed Lorazepam since 1995.

In February 2006 the Veteran reported that the initial stressor was a severe situation aboard a ship in the Navy.  He was diagnosed with generalized anxiety disorder, panic disorder with agoraphobia, major depressive disorder without mood congruent psychotic features, and rule out bipolar disorder.

A private treatment note, dated in July 2006, indicates that the Veteran's anxiety disturbance was first diagnosed a number of years prior and that the Veteran had been on Ativan since that time.  The private physician rendered the opinion that the Veteran suffered from anxiety type attacks with associated panic secondary to a posttraumatic stress syndrome.  In July 2006 a chiropractor indicated that the Veteran had anxiety.

A letter from the Veteran's mother, dated in July 2006, indicates that the Veteran returned from the Navy a changed person.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2006 Board hearing.  He reported that his anxiety started while he was aboard a Navy ship.  The Veteran stated that he never told anyone while in service about his anxiety.  He reported that in rough seas he had to adjust valves when the ship rolled to 56 degrees.

In February 2007 the Veteran was diagnosed with generalized anxiety disorder, panic disorder with agoraphobia, major depressive disorder, recurrent severe, without mood congruent psychotic features but with suicidal ideation by history, rule out PTSD, and rule out bipolar disorder.

In March 2007 the Veteran was diagnosed with generalized anxiety disorder, panic disorder with agoraphobia, major depressive disorder, recurrent severe, without mood congruent psychotic features but with suicidal ideation by history, rule out PTSD, and rule out bipolar disorder.

A private physician reported in March 2007 and April 2007 that the Veteran had been treated for severe panic attacks with agoraphobia, severe anxiety, and depression associated with his service in the United States Navy.  The Veteran was diagnosed with PTSD.  However, the Board notes that the physician provided no rationale for the opinion rendered.

In a July 2007 statement from the Veteran, he reported that the ship rolled to 56 degrees and everyone thought the ship was going to capsize.

A November 2010 response from NARA indicates that there was no indication of any near rollover incident in the deck logs for June, July or August 1965.

A response from the U.S. Navy JAG did not reveal any investigation regarding a near rollover incident on board the Veteran's ship in 1965.  In addition, the Ships' Histories Branch of the Naval Historical Center suggested that VA contact the U.S. Navy JAG.

In January 2011 a Veteran's Service Representative indicated that the Veteran's stressor was related to fear of hostile military or terrorist activity and noted that the stressor was a near rollover of a ship.  The stressor was stated to be consistent with the places, types, and circumstances of the Veteran's service.

In February 2011 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran reported that while in service his ship experienced a 50 to 60 degree roll and that many fell but that the Veteran was able to hold on to the railing around the electrical board.  He reported that he helped to close and open some valves.  He stated that he felt he was going to die and reacted with intense fear and horror.  After examination of the Veteran and review of the claims file, the examiner reported that he could not locate any objective findings supporting the rolling of the ship incident in June, July, or August 1965.  The examiner stated that if the reported stressor was accurate and supported by the military records, the primary stressor would then be substantiated and meet the Diagnostic and Statistical Manual of Mental Disorders (DSM) stressor criterion.  The examiner further noted that if it was not accurate, no DSM diagnosis of PTSD could be made.  Contingent upon the verification of the stressor, the examiner diagnosed the Veteran with PTSD, mild, and anxiety disorder.  The examiner stated that the Veteran did not complain of any close space issues aboard the ship and the Veteran reported that everything was going well on the ship.  There was no evidence that he sought treatment for any anxiety problems between 1969 and 1995.  The 1995 treatment for anxiety was noted to be due to having a bone marrow sample taken for his sister's illness.  The examiner rendered the opinion that if the Veteran's stressor can be supported from the Naval records, then the PTSD diagnosis can be made.  The examiner further opined that the Veteran's anxiety issues were less likely than not related to the Veteran's military service.

The Board finds that entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, is not warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.  The post service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder until 1995, more than 25 year after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

The Board acknowledges that the Veteran is competent to report what he experienced in service, including a near rollover event aboard his ship.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Based upon the lack of any evidence in the historical records of any near rollover event aboard the Veteran's ship during the period identified by the Veteran, including the deck logs as searched by NARA, JAG investigations, and at the Ships' Histories Branch of the Naval Historical Center, the Board finds the Veteran's report of a near rollover incident to lack credibility.  

As the Board finds the Veteran's reports of his stressor event to lack credibility, the contingency upon which the February 2011 VA examiner posited a diagnosis of PTSD fails and, as such, based upon the examiner's report, the Veteran does not have a diagnosis of PTSD related to an incident in service.

In addition, the examiner in February 2011 rendered the opinion that the Veteran's anxiety issues were less likely than not related to the Veteran's military service.  The examiner based this opinion on the Veteran's reported lack of complaint of any close space issues aboard the ship and on the Veteran's report that everything was going well on the ship.  In addition, the examiner noted that there was no evidence that he sought treatment for any anxiety problems between 1969 and 1995, and that the 1995 treatment for anxiety was noted to be due to having a bone marrow sample taken for his sister's illness. 

The Board notes that the Veteran has submitted statements from a private physician, dated in March 2007 and April 2007 that indicate that the Veteran had been treated for severe panic attacks with agoraphobia, severe anxiety, depression associated with his service in the United States Navy.  These statements also reveal the Veteran to be diagnosed with PTSD.  However, these statements are supported with no rationale and do not provide any indication of any in service stressor event with which the Veteran's PTSD may be related.  As such, the Board affords these opinions little probative weight.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998) (whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  

As the examiner in February 2011 provided rationale to support his opinion regarding whether the Veteran had PTSD or an anxiety disorder related to his military service, the Board finds the February 2011 examination report to be more probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, the Board acknowledges that the Veteran's mother has indicated that the Veteran returned from service a changed individual and that the Veteran's mother is competent to report this change.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, the Veteran's mother is not competent to associate any changes in the Veteran's behavior with the his active service or diagnose the Veteran with PTSD or any other acquired psychiatric disorder.  See 38 C.F.R. § 3.159(a)(1).

As the preponderance of the competent and credible evidence of record is against a finding that the Veteran has an acquired psychiatric disorder, to include anxiety disorder and PTSD, related to his active military service, entitlement to service connection is denied.



ORDER

Service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD), is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


